Citation Nr: 1637873	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial compensable rating for skin disorder of the arms.


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) and a February 2013 rating decision of the Seattle, Washington, RO.
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

In March 2015, the Board issued a decision denying the Veteran's claim seeking service connection for hearing loss and remanding the claim for an initial compensable rating for a skin disorder.   The development with respect to the initial rating claim has been completed, and the claim has been recertified to the Board.

With regard to the Veteran's service connection claim for hearing loss, the Veteran appealed the Board's March 2015 denial to the United States Court of Appeal for Veterans Claims (Court), and in January 2016, the parties to this appeal entered into a Joint Motion for Partial Remand (Joint Motion), in which the parties agreed that the portion of the Board's decision denying service connection for hearing loss should be vacated, as the Board relied on inadequate medical evidence.  The Court granted the parties' Joint Motion in an Order issued in January 2016.

To ensure compliance with the mandates of the Joint Motion, the Veteran's service connection claim for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to April 28, 2014, the Veteran's used a topical corticosteroid to treat his service-connected skin disorder of the arms for flare-ups occurring less often than six weeks per year, and as of April 28, 2014, the Veteran reported topical corticosteroid use for flare-ups occurring six to seven weeks per year.  

2.  At no point during the appeal period has the Veteran's skin disorder of the arms been assessed as affecting more than five percent of his exposed areas, and at no point has the Veteran reported constant, or near constant, use of a topical corticosteroid.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating prior to April 28, 2014, and a 30 percent rating thereafter, for a skin disorder of the arms have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7899-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in September 2012 and April 2015, including pursuant to the Board's remand.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

Skin Disorder Increased Rating Claim

The Veteran is service connected for a skin disorder affecting his arms, which he reports began after an episode of chemical exposure (a commercial grade soap that had not been properly diluted) during service, and has persisted thereafter, with intermittent flare-ups, since service.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's skin disorder, which has been diagnosed as dermatitis, has been rated under the rating criteria for eczema, as set forth in Diagnostic Code 7806, 38 C.F.R. § 4.118 (2015).  Pursuant to Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.

During VA dermatological examinations performed in September 2012 and April 2015, as well as during dermatological treatment rendered in May 2011, the Veteran was noted to use topical triamcinolone to treat outbreaks of his skin disorder, which are limited to his bilateral arms and have been deemed to affect less than five percent of his exposed body surface.  Accordingly, the Veteran may be eligible for a compensable rating pursuant to the applicable rating criteria only if topical triamcinolone, a corticosteroid, may be deemed a "systemic" therapy.

Historically, it has been VA's policy to exclude topical treatment as a form of systemic therapy for VA regulatory purposes.  See VBA Manual, M21-1, III.iv.4.J.3.f. (2015) ("Medications that are applied topically (directly to the skin), including topical corticosteroids or immunosuppressives, are not considered systemic for VA purposes.").  However, the Court recently held that that "systemic therapy," as used in Diagnostic Code 7806, includes the use of corticosteroids without any limitation as to whether the use is oral or parenteral, as opposed to topical.  See Johnson v. McDonald, 27 Vet. App. 497 (2016); see also Warren v. McDonald, No.13-3161 (U. S. Vet. App. May 10, 2016) (holding that Diagnostic Code 7806 does not only account for systemic therapy that involves the use of corticosteroids or other immunosuppressant drugs).  While the Johnson case has been appealed to the United States Court of Appeals for the Federal Circuit, and is presently in the briefing stage, it is nevertheless currently binding case law on the Board.  

Based on this recent case law, the Veteran's use of the topical corticosteroid triamcinolone falls within the parameters of "systemic therapy," as referenced in Diagnostic Code 7806, and the Veteran is therefore be eligible for a compensable rating based on the frequency of the use of this topical corticosteroid.  During his September 2012 VA examination, the Veteran reported that during the past 12 months, he had used this treatment for episodes that occurred less frequently than 6 weeks per year, thereby warranting the assignment of a 10 percent rating.  However, during his April 2015 examination, the Veteran reported that during the past 12 months (therefore, since April 2014), he had used this treatment for episodes that occurred approximately six to seven weeks per year, thereby warranting the assignment of a 30 percent rating as of April 28, 2014, the date predating the examination date by 12 months, when the factually ascertainable increase occurred.  

The Veteran has never reported that his skin disorder has ever required constant, or near constant, use of a topical or other form of corticosteroid, and the 2015 VA examiner, who examined the Veteran during a flare-up of his skin disorder, stated that the Veteran's skin disorder affected no more than five percent of his exposed skin, as the skin disorder was limited to one palm and one forearm.  The Board notes that the VA examiner's characterization of the Veteran's skin disorder as limited to no more than five percent of exposed skin is consistent with the clinical findings recorded during his May 2011 VA dermatological treatment, at which time the skin disorder was limited to the Veteran's hands.  Accordingly, higher ratings of 30 percent prior to April 2014 and 60 percent thereafter, which require evidence of more extensive manifestations of the Veteran's skin disorder or more frequent treatment, are not warranted.

In sum, based on the foregoing, an initial rating for the Veteran's service-connected skin disorder of the arms of 10 percent prior to April 28, 2014, and 30 percent thereafter, but no higher, is warranted.  As the preponderance of the evidence is against higher ratings, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

An initial rating of 10 percent prior to April 28, 2014, and 30 percent thereafter, for a skin disorder of the arms is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As referenced above, the parties to the January 2016 Joint Motion concurred that the Board erred by relying on inadequate medical evidence when denying the Veteran's service connection claim for bilateral hearing loss.  First, the Joint Motion states that the Board failed to acknowledge that the 2010 VA audiological opinion was limited to the Veteran's left ear hearing loss, as at the time of the examination, the Veteran's right ear hearing loss did not meet VA's regulatory definition of hearing loss, per 38 C.F.R. § 3.385 (2015).  Further, the Joint Motion states that the Board failed to consider that the 2014 private audiological treatment indicated that the Veteran may have developed right ear hearing loss, as defined by VA, triggering VA's duty to afford the Veteran a new audiological examination to determine if the Veteran had indeed developed VA-defined right ear hearing loss, and if so, obtain a related etiological opinion.  Finally, the parties agree that the 2010 opinion as to the etiology of the Veteran's currently-diagnosed left ear hearing loss is inadequate, as the examiner failed to properly consider lay evidence of record, namely that the Veteran reported perceiving hearing loss at the time he was separated from service and that he had infrequent and inadequate hearing protection during service, but frequent and adequate hearing protection during his post-service career.

In order to cure the foregoing deficiencies, a new VA audiological examination and related medical opinion regarding any currently-diagnosed hearing loss must be obtained.  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran currently has right ear hearing loss, as defined by VA, and to render an opinion as to the etiology of all currently-diagnosed hearing loss.    

After conducting a relevant clinical examination and eliciting a history of the Veteran's hearing loss symptoms, the examiner should state whether the Veteran's audiometric data meet the regulatory requirements for VA right ear hearing loss.  The examiner is also asked to review the 2014 private audiological records suggesting such current right ear hearing loss, and if there are discrepancies between these 2014 findings and the current audiometric results, state the reason for the discrepancy (if possible).  

If the examiner diagnoses right ear hearing loss for VA purposes, the examiner is asked to state whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current right ear hearing loss had its onset during, or is related to, service.  

The examiner is further asked to state whether it is at least as likely as not (50 percent probability or higher) that the Veteran's currently-diagnosed left ear hearing loss (as diagnosed during his 2010 VA audiological examination) had its onset during, or is related to, service.  

When rendering these opinions, the examiner is asked to consider and comment on the clinical significance of the Veteran's report that he experienced a decrease in hearing acuity upon separation from service, and that he wore minimal hearing protection infrequently during service, whereas he frequently wore sufficient hearing protection during his post-service career.   

A complete rationale must be provided for all opinions expressed.  

2.  Finally, readjudicate the Veteran's claim seeking service connection for hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


